Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. Pub. No. US 2010/0321610 A1 [Tanaka].
1.  Tanaka discloses an illumination device [Fig. 1] comprising: a first light source [11R, 11B, 11G]; a second light source [adjacent light source]; and a first partition arranged between the first light source and the second light source and including a first side surface facing the first light source, a second side surface facing the second light source [12], and a first connector connecting the first side surface and the second side surface [top side], wherein the first partition includes first dots on the first connector [Figs. 5A-5C and ¶ 60].  Tanaka is silent on the first connector and the first dots are formed in a flat plate shape.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as required by this claim, since changing the shape of an element is within the level of person of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); (where the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). 

3.  Tanaka teaches wherein the first dots diffuse light [¶ 65].
4.  Tanaka is silent on wherein the first dots absorb light.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as required by this claim, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
5.  Tanaka discloses a light diffusing layer opposed to the first connector [Fig. 1, 15].  Tanaka is silent on wherein a haze value of the first dots is less than a haze value of the light diffusing layer.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
6.  Tanaka teaches a third light source [Fig. 2 other light source adjacent to first light source]; and a second partition arranged between the first light source and the third light source and including a third side surface facing the first light source, a fourth side surface facing the third light source [partition between first and third light sources], and a second connector connecting the third side surface and the fourth side surface [top side connector between first and third light sources], wherein the second partition includes second dots on the second connector [Figs. 5A-5C and ¶ 60]. 
9.  Tanaka teaches wherein the first dots and the second dots are arranged in even density [Figs. 5A-5C as shown generally].
 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
12.  Tanaka teaches wherein the first dots diffuse [¶ 65] or absorb light. 
13.  Tanaka teaches wherein the first dots diffuse light [¶ 65].
14.  Tanaka is silent on wherein the first dots absorb light.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as required by this claim, since selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
15.  Tanaka discloses a light diffusing layer opposed to the first connector [Fig. 1, 15].  Tanaka is silent on wherein a haze value of the first dots is less than a haze value of the light diffusing layer. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).
16.  Tanaka teaches a third light source [Fig. 2 other light source adjacent to first light source];  

19.  Tanaka teaches wherein the first dots and the second dots are arranged in even density [Figs. 5A-5C as shown generally].
Allowable Subject Matter
Claims 7, 8, 10, 17, 18 and 20 are allowed.
Response to Arguments
Arguments [10/04/21] are fully considered but they are moot owing to the new grounds of rejection necessitated by the amendment.  The action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/Primary Examiner, Art Unit 2694